                                                                     FORM 1
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                  Page:      1
                                                                   ASSET CASES
Case No:            19-57571               Judge: PHILLIP J. SHEFFERLY                               Trustee Name: BASIL T. SIMON, TRUSTEE
Case Name:          LOBDELL, ROBERT B.                                                               Date Filed (f) or Converted (c):   12/16/19 (f)
                    LOBDELL, AMY L.                                                                  341(a) Meeting Date:               01/23/20
 For Period Ending: 03/03/20
                                                                                                     Claims Bar Date:


                                 1                                       2                       3                 4               5                        6
                                                                                        Estimated Net Value
                                                                                         (Value Determined      Property                               Asset Fully
                                                                    Petition/             by Trustee, Less      Formally       Sale/Funds          Administered (FA)/
                         Asset Description                         Unscheduled           Liens, Exemptions,    Abandoned       Received by      Gross Value of Remaining
              (Scheduled and Unscheduled (u) Property)               Values               and Other Costs)     OA=554(a)        the Estate               Assets

 1. 1143 AUTUMNVIEW DRROCHESTER MI 48307-0000,                           600,000.00               Unknown                                0.00          Unknown
 SINGLE

 2. 2018 HONDA ACCORD (LEASE)                                                    0.00                   0.00                             0.00              FA

 3. 2016 LINCOLN MKX (LEASE)                                                     0.00                   0.00                             0.00              FA

 4. 2017 CHEVROLET SILVERADO (LEASE)                                             0.00                   0.00                             0.00              FA

 5. 2019 CHEVROLET EQUINOX (LEASE)                                               0.00                   0.00                             0.00              FA

 6. SOFAS, DINETTE SET, BEDROOM SETS,                                        8,000.00                   0.00                             0.00              FA
 KITCHENWARE, APP

 7. COMPUTER, TVS, 2 IPADS                                                   2,500.00                   0.00                             0.00              FA

 8. FIGURINES, BOOKS, CDS, DVDS                                               500.00                    0.00                             0.00              FA

 9. USED SPORTS AND EXERCISE EQUIPMENT                                        500.00                    0.00                             0.00              FA

 10. 3 SHOTGUNS, 2 PISTOLS, 1 CROSS BOW                                      1,000.00                   0.00                             0.00              FA

 11. REGULAR WEARING APPAREL                                                 1,200.00                   0.00                             0.00              FA

 12. COSTUME JEWERLY AND WEDDING RINGS                                       2,750.00                   0.00                             0.00              FA

 13. 2 DOGS                                                                      2.00                   0.00                             0.00              FA

 14. CASH                                                                      28.00                    0.00                             0.00              FA

 15. JOINT BANK OF AMERICA ACCOUNT ENDING 0929                                 53.00                    0.00                             0.00              FA

 16. BANK OF AMERICA ACCOUNT ENDING 5378                                     1,162.00                   0.00                             0.00              FA

 17. LOBSTER ENTERPRISES, LLC - NO ASSETS, NO                                    1.00                   0.00                             0.00              FA
 LIABILITI

 18. 403(B) RETIREMENT SAVINGS ACCOUNT THROUGH                               5,859.00                   0.00                             0.00              FA
 BEAUMONT

 19. MESP ACCOUNT HELD JOINTLY WITH ROBERT D.                                    0.00                   0.00                             0.00              FA
 LOBDELL A

 20. 2019 EXPECTED FEDERAL AND STATE                                          800.00                    0.00                             0.00              FA




PFORM1                                                                                                                                                          Ver: 22.02c
                 19-57571-pjs                 Doc 30      Filed 03/03/20                Entered 03/03/20 10:24:51                       Page 1 of 2
                                                                    FORM 1
                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                   Page:      2
                                                                  ASSET CASES
Case No:           19-57571               Judge: PHILLIP J. SHEFFERLY                               Trustee Name: BASIL T. SIMON, TRUSTEE
Case Name:         LOBDELL, ROBERT B.                                                               Date Filed (f) or Converted (c):   12/16/19 (f)
                   LOBDELL, AMY L.                                                                  341(a) Meeting Date:               01/23/20
                                                                                                    Claims Bar Date:


                                1                                       2                       3                 4               5                         6
                                                                                       Estimated Net Value
                                                                                        (Value Determined      Property                                Asset Fully
                                                                   Petition/             by Trustee, Less      Formally       Sale/Funds           Administered (FA)/
                        Asset Description                         Unscheduled           Liens, Exemptions,    Abandoned       Received by       Gross Value of Remaining
             (Scheduled and Unscheduled (u) Property)               Values               and Other Costs)     OA=554(a)        the Estate                Assets

 REFUNDSTATE AND FE

 21. AMERICAN GENERAL AIG TERM LIFE POLICY -                                    1.00                   0.00                             0.00               FA
 AMY LOBDEL

 22. AT&T GROUP TERM LIFE - ROBERT LOBDELL                                      1.00                   0.00                             0.00               FA
 (INSURED - O

                                                                                                                                               Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                   $624,357.00                     $0.00                             $0.00                        $0.00
                                                                                                                                                 (Total Dollar Amount
                                                                                                                                                        in Column 6)

 _________________________________________________________________________________________________________________________
 Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 03/03/20 - AFFIDAVIT TO EMPLOY ATTORNEY FOR TRUSTEE FILED;
 02/25/20 - TRUSTE TO INVESTIGATE VALUE AND LIENS ON REAL PROPERTY AND POSSIBLE SALE OF SAME;
 02/18/20 - MOTION FOR RELIEF FILED RE: REAL PROPERTY;

 Initial Projected Date of Final Report (TFR): 12/31/22           Current Projected Date of Final Report (TFR): 12/31/22




PFORM1                                                                                                                                                          Ver: 22.02c
                19-57571-pjs                 Doc 30      Filed 03/03/20                Entered 03/03/20 10:24:51                       Page 2 of 2
